


Exhibit 10(ll)


AMENDMENT 2
TO THE
NEXTERA ENERGY, INC. DEFERRED COMPENSATION PLAN




Section 3.02(b)(1)(iii) of the Plan is hereby deleted in its entirety and the
following substituted therefor:


“(iii) Company Stock Fund. A Participant may allocate deferred amounts to an
investment fund that tracks, or invests primarily in, the Common Stock of the
Company (a "Company Stock Fund"). If a Participant allocated deferred amounts to
the Company Stock Fund, such amounts shall initially be credited to a stable
value investment fund designated by the Administrator (the "Interim Investment
Fund"). On, or as soon as reasonably practicable after, the date on which a cash
dividend is paid to holders of Common Stock (the “Dividend Payment Date"), all
amounts credited to such Interim Investment Fund shall be transferred to the
Company Stock Fund in the Participant's Investment Account. ”




 
 
NEXTERA ENERGY, INC.
 
 
 
 
 
 
 
 
 
By:
 
/s/ Shaun J. Francis
 
 
Shaun J. Francis
 
 
Executive Vice President,
 
 
Human Resources
 
 
 
 
 
 







